                                                                          JS-6
1
2
3
4
5
6
7
                     UNITED STATES DISTRICT COURT
8
        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
9
10
11
12   HERMELINDA LUNA,                     Case No. CV 18-4830-GW-KSx
13   ALEXANDRIA HANKS ON
                                          ORDER OF DISMISSAL OF
     BEHALF OF THE ESTATE OF              ACTION WITHOUT PREJUDICE
14   TANIA D. HANKS, ETHEL
15   HERRERA, JEANETTE JONES,             Judge: Hon. George H. Wu
     BECKY CANZONERI,                     Dept.: 9D
16   MARGARET REED and BRENDA
17   VERSIC
                 Plaintiffs,
18   v.
19   JOHNSON & JOHNSON,
20   JOHNSON & JOHNSON
     CONSUMER INC., AND DOES 1-
21
     25, inclusive,
22                  Defendants.
23
24
25
26
27
28

              [PROPOSED] ORDER OF DISMISSAL OF ACTION WITHOUT PREJUDICE
1          The    Court,   having    considered    Plaintiffs   HERMELINDA          LUNA,
2    ALEXANDRIA HANKS ON BEHALF OF THE ESTATE OF TANIA D. HANKS,
3    ETHEL HERRERA, JEANETTE JONES, BECKY CANZONERI, MARGARET
4    REED and BRENDA VERSIC’s Stipulation of Dismissal Without Prejudice, and all
5    papers, pleadings, and evidence submitted, is of the opinion that Plaintiffs have
6    satisfied the conditions of this Court’s Order [Dkt. 145] and dismissal shall be in all
7    things granted as follows:
8          IT IS HEREBY ODERED that Plaintiffs claims in this matter are hereby
9    dismissed without prejudice.
10
11   DATED: December 18, 2019
12
13
                               By: _______________________________
14                                   Hon. George H. Wu
                                     United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                        ORDER OF DISMISSAL OF ACTION WITHOUT PREJUDICE
                                               2
